Exhibit 10.9

AMENDMENT TO THE

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

SECOND AMENDED AND RESTATED

2003 EQUITY INCENTIVE PLAN

(Effective as of May 17, 2012)

This Amendment (the “Amendment”) to the Integra LifeSciences Holdings
Corporation Second Amended and Restated 2003 Equity Incentive Plan (the “Plan”)
amends the Plan as follows:

Subsection (b) of Section 8.2 is hereby amended by adding the following sentence
to the end thereof:

“Notwithstanding the foregoing, except as otherwise determined by the Committee,
in the event of a Participant’s death or Disability, all restrictions on such
Participant’s Restricted Stock granted on or after May 17, 2012 (other than
Restricted Stock granted to Participants in France) shall lapse and such
Restricted Stock shall become vested Shares.”

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Integra
LifeSciences Holdings Corporation, has caused this Amendment to be executed on
this 17th day of May, 2012.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:  

 

Name:   Richard D. Gorelick Title:   Senior Vice President,   General Counsel,  
Administration and Secretary

 